Citation Nr: 0719441	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-02 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for shell fragment 
wound residuals of the right thigh, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1943 to October 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, continued 
a 10 percent evaluation for gunshot wound residuals in the 
right thigh.  

In July 2005 the veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is of record.  

In September 2005 the Board granted a motion to advance this 
case on its docket.  

In September 2005 the Board remanded the claim of entitlement 
to an evaluation in excess of 10 percent for shell fragment 
wound residuals of the right thigh for further development.  

In a September 2006 decision the Board denied entitlement to 
an evaluation greater than 10 percent for shell fragment 
wound residuals of the right thigh.  The veteran appealed the 
September 2006 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  A May 2007 Joint Motion 
to Vacate and Remand requested that the Board decision be 
vacated and remanded.  A May 2007 Court order granted the 
motion.    

The September 2006 Board decision noted that the veteran's 
representative had argued that the veteran should be 
compensated for that portion of a back disability which was 
caused or aggravated by shell fragment wound residuals of the 
right thigh, to include neurological impairment.  The Board 
referred the issues of entitlement to service connection for 
neurological impairment associated with shell fragment wound 
residuals of the right thigh and service connection for a 
back disability to the RO.  It does not appear that these 
claims have been adjudicated.  Therefore, they are again 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA examination in June 2003 revealed scarring over the vastus 
lateralis and a posterior wound over the biceps femoris.  At 
VA examination in December 2005 the muscles affected by the 
shell fragment wound residuals were described as the right 
vastus lateralis and the right rectus femoris.  

The May 2007 Joint Motion noted that the veteran's shell 
fragment wound residuals have been evaluated as 10 percent 
disabling under Diagnostic Code 5313, evaluating injuries to 
muscle group XIII, but that consideration has not been given 
to whether any other muscle group is involved.  

Diagnostic Code 5313 rates disability of muscle group XIII, 
which includes the muscles of the posterior thigh group, 
hamstring complex of 2-joint muscles: biceps femoris, 
semimembranosus, and semitendinosus.  In light of the medical 
findings that rectus femoris and vastus lateralis (also known 
as the vastus externus) were affected, the Joint Motion 
indicated that consideration should be given to Diagnostic 
Code 5314, evaluating injuries to muscle group XIV, which 
includes the muscles of the anterior thigh group: sartorius, 
rectus femoris, vastus externus, vastus intermedius, vastus 
internus, and tensor vaginae femoris.  

Under both diagnostic codes a noncompensable evaluation is 
warranted for slight disability while moderate disability 
warrants a 10 percent evaluation, moderately severe 
disability warrants a 30 percent evaluation, and severe 
disability warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.73, Diagnostic Codes 5313, 5314 (2006).  

The Joint Motion further noted that both muscle groups XIII 
and XIV affect movement of the hip and knee, therefore, 
should it be determined that both muscle groups are involved, 
the provisions of 38 C.F.R. § 4.55(e), applying the principle 
of elevation when muscle group injuries in the same 
anatomical region do not act on the same joint, would not be 
applicable, but separate ratings should be considered.  See 
Jones (Charles) v. Principi, 18 Vet. App. 248, 256-58 (2004); 
38 C.F.R. § 4.25(b) (2006).  

Thus, given the evidence that muscle groups other than muscle 
group XIII may be affected, the veteran should be examined by 
an orthopedist, who should identify which specific muscle 
groups were involved in, or affected by, the service 
connected shell fragment wound residuals of the right thigh, 
and determine the respective levels of disability for each 
muscle group involved.  

Finally, the Board notes that during the pendency of this 
appeal the Court issued a decision in the conosolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  

While a letter providing notice of a March 2006 rating 
decision which granted service connection for a residual 
tender scar on the right posterior mid thigh, secondary to 
shrapnel wound, provided notice regarding disability ratings 
and effective dates, the Federal Circuit has held that a 
post-decisional communication, such as a notice of decision, 
cannot satisfy the duty to notify.  Mayfield v. Nicholson, 
444 F. 3d 1328, 1331 (Fed. Cir. 2006).  

The courts have held that once service connection is granted 
the claim is substantiated, and further notice as to the 
rating or effective date elements is not required.  Dingess 
v. Nicholson, at 490-1 (In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated--it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled).  Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. 
Apr. 5, 2007); Dunlap v. Nicholson, No. 03-0320 (U.S. Vet. 
App. Mar. 22, 2007)

Nevertheless, as the claim is being remanded for further 
development, the veteran should be provided with notice 
regarding disability ratings and effective dates in separate 
correspondence.  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal.  

2.  Afford the veteran a current VA 
examination to evaluate shell fragment 
wound residuals of the right thigh.  The 
claims file and a copy of this remand 
should be made available to the examiner 
for review prior to the examination and 
the examiner is requested to acknowledge 
such review in the examination report or 
in an addendum.  

The examiner should identify the specific 
muscles involved in, or affected by, the 
veteran's service connected residuals of 
shell fragment wound of the right thigh.  
X-ray studies should be conducted to 
ascertain, to the extent possible, the 
location of any retained foreign bodies 
in the right thigh, with particular 
attention to identification of the 
muscle(s) transversed or the muscle(s) 
now containing a metallic foreign body.  

The examiner should comment as to whether 
disability associated with each of the 
affected muscle groups would be 
considered moderate, moderately severe, 
or severe.  The examiner should comment 
concerning the presence or absence of the 
cardinal signs and symptoms of muscle 
disability, including loss of power, 
weakness, lowered threshold of fatigue, 
fatigue pain, impairment of coordination, 
and uncertainty of movement.  

Examination findings should include the 
pain-free range of motion of the right 
hip and right knee, including any 
limitation on repetitive motion and 
against resistance.  The examiner should 
also determine whether shell fragment 
wound residuals are manifested by 
weakened movement, excess fatigability, 
incoordination, pain, or flare ups.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
weakened movement, excess fatigability, 
pain, incoordination, or flare ups.  

The requested findings are needed in 
order to evaluate the veteran's 
disability in accordance with the rating 
schedule, it is therefore imperative that 
the examination report contain the 
requested findings.

3.  After ensuring that the development 
is re-adjudicate the claim.  If the claim 
is not fully granted, issue a 
supplemental statement of the case before 
returning the claim to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



